Citation Nr: 1202784	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-38 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from May 1954 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In May 2010 the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a chronic left foot disability that is causally related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in October 2007, which substantially complied with the notice requirements for service connection claims.  

VA has obtained service treatment records and VA treatment records and assisted the appellant in obtaining evidence.  The Veteran was provided with a VA examination to assess the nature and etiology of his left foot disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran attributes his currently-shown left foot disorder to his active military service.  Specifically, he contends that he injured his feet when he fell 30 feet from a pole in April 1957.  See October 2007 claim.  Service connection for a right foot disorder, based on inservice aggravation of a preexisting disability, was granted in an October 2011 rating decision.

A March 1957 service treatment record notes the Veteran complained of "aching feet, due to mishap while participating in high school athletics," however the only treatments or findings related to his feet during service pertain to the right foot.  The service treatment records are silent for any in-service injury to the left foot, and a September 1956 service examination and the service separation examination in September 1958 each noted normal foot examinations.  The Veteran has asserted that he did not report the alleged fall which he claims resulted in his current foot problems.  

The Veteran has reported seeking treatment for his left foot following service from team trainers associated with the Kent State University basketball team from the late 1950s to approximately 1970, however he has indicated on multiple occasions, including subsequent to the Board's remand, that no records were kept of such treatment.  The Veteran has reported that he received plastic implants in the bilateral great toes in the early 1980s.  A left great toe callus was noted in May 2000.  In July 2001 the Veteran was seen with complaints of left foot pain for the last two weeks.  He denied history of trauma.  The Veteran underwent a left bunionectomy in March 2003.  In February 2009, he underwent left great toe amputation for treatment of nonhealing diabetic foot ulcer with osteomyelitis.  

In a September 2007 statement, the Veteran's VA podiatrist indicated that the Veteran's foot ulcers and calluses were the result of arthritic-related deformities.  However, VA treatment records, authored by this same physician in December 2002 and February 2009, attribute the Veteran's foot ulcers to his nonservice-connected diabetes mellitus. 

On VA examination in May 2011, the Veteran reported that he injured his left foot climbing down a pole in service.  He reported developing left foot symptoms in service with pain and swelling in the entire foot.  He stated that after service he developed intermittent pain and swelling in the left foot.  He reported developing diabetes in 1997.  He reported current limitation of left foot motion as well as numbness and tingling in both feet.  Examination of the left foot showed evidence of swelling and weakness.  The examiner noted thin skin, absent hair, and absent pulses.  The left great toe was absent.  Left foot X-rays showed postsurgical changes with resection of the distal portion of the second metatarsal of the left big toe.  There was subluxation at the metatarsophalangeal joint of the third digit; soft tissue swelling; vascular calcifications; and no evidence of osteomyelitis.  The diagnosis was postsurgical changes related to resection of great toe and distal second metatarsal bond, left foot.  The VA examiner stated that the Veteran's foot ulcers were strictly related to his diabetes mellitus and not to any inservice foot condition.  He stated that ulcers and infections such as cellulitis and osteomyelitis of the foot are very commonly related to diabetes mellitus.

After carefully reviewing the evidence of record, the Board concludes that service connection is not available for the Veteran's claimed left foot disability.  The Veteran is competent to describe an injury he suffered in service, as well as any residual symptomatology that is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this case, however, the Veteran's current  account of left foot injury is not supported by records that were created shortly after the reported injury occurred.  The service treatment records do not contain any reference to a left foot injury despite numerous references to right foot problems, and during the objective examinations in September 1956 and September 1958 his left foot was found to be normal.  Additionally, the Veteran himself denied history of left foot trauma in July 2001.  Thus, the Veteran's contentions are not probative.  
The only competent medical evidence of record addressing the etiology of the current left foot disorder, the May 2011 VA examiner's opinion, is against a finding that the current disorder is related to an inservice injury or cause.  In the absence of a contrary opinion, the Board concludes that the evidence of record weighs against a finding of service connection for a left foot disorder; therefore the benefit-of-the-doubt rule does not apply.  The claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


